BRICKELL, 0. J.-
-A prisoner, who, by some court or judge, competent to act in the premises, has, on a proper application, been denied relief on habeas corpus, may in this court renew the application. The jurisdiction this court exercises is revisory and appellate — -not original; and facts which were not before the court or judge hearing the application originally,'can not be here introduced. We do not look, therefore, into the papers attached to the petition to this court, which were not before the judge of probate. — Ex parte Croom & May, 19 Ala. 561.
The constitution confers on the General Assembly the power of dispensing with a grand jury, in prosecutions for misdemeanors, and to authorize such prosecutions before justices of the peace, or such other inferior courts as may be by law established. In the exercise of this power, the General Assembly, by act approved February 8, 1877, clothed justices of the peace, in Jackson and several other counties, with original jurisdiction, concurrent with the Circuit Court, of all misdemeanors committed in said counties.— Pamphlet Acts, 1876-7, p. 197. This grant of jurisdiction carries, by implication, every thing which is necessary to render it effectual. — 9 Bac. Ab. 219-20. The justice has full jurisdiction to render a judgment of conviction, or of acquittal. If the judgment is of conviction, he can pronounce the same sentence of punishment, which could be pronounced in the Circuit Court, either by the court or the jury. Pronouncing the same, no other, or greater, whatever of irregularity may .intervene, there is not a want.or excess of jurisdiction, and on habeas corpus the prisoner can not be discharged. Illegality, not irregularity, must infect the proceedings, to authorize .a discharge on habeas corpus. The prisoner was convicted by the justice of an assault and battery with a knife; and if •the knife was a deadly weapon, and other facts were made .apparent, a sentence of hard labor for the county for the *189term of twelvemonths was authorized by law. — Code of 1876» § 4315.
There was no proper ground for the discharge of the prisoner shown to the probate judge, and he was not in error in refusing it. The application is refused.